Order entered March 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00640-CR

                          QUINCY NATHANIEL JONES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F16-45744-Y

                                            ORDER
       The reporter’s record, originally due September 22, 2018, has been filed. In light of this,

we VACATE that portion of our March 15, 2019 order that ordered Vearneas Faggett not sit as a

court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Chika Anyiam,

Presiding Judge, Criminal District Court No. 7; to the Honorable Lela Lawrence Mays, Presiding

Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd Judicial

District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.

       Appellant’s brief in this appeal is due April 25, 2019.

                                                       /s/   LANA MYERS
                                                             JUSTICE